Name: Commission Regulation (EEC) No 2786/93 of 8 October 1993 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 252/22 Official Journal of the European Communities 9 . 10. 93 COMMISSION REGULATION (EEC) No 2786/93 of 8 October 1993 altering the export refunds on cereals and on wheat or rye flour, groats and meal and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (*), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the fourth subparagraph of Article 13 (2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 2770/93 (3) ; Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 2770/93 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 38 1 3/92 (4) are used to convert amounts expressed in third country currencies HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 1766/93, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2770/93 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein . Article 2 This Regulation shall enter into force on 9 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8. 1993, p. 22. (J) OJ No L 251 , 8 . 10 . 1993, p. 21 . O OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 108, 1 . 5 . 1993, p . 106. 9. 10 . 93 Official Journal of the European Communities No L 252/23 ANNEX to the Commission Regulation of 8 October 1993 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne)(ECU/ tonne) Product code Destination (') Amount of refund (2) Product code Destination (') Amount of refund (2) 0709 90 60 000   1005 90 00 000 03 35,00 05 15,000712 90 19 000   ' 02 0 1001 10 00 200 04 60,00 1007 00 90 000   02 0 1008 20 00 000   1001 10 00 400   1101 00 00 100 01 84,00 1101 00 00 130 01 79,00 1001 90 91 000 01 0 1101 00 00 150 01 73,00 1001 90 99 000 03 51,00 1101 00 00 170 01 68,00 02 15&gt;00 1101 00 00 180 01 63,00 1002 00 00 000 03 25,00 1101 00 00 190   02 15,00 1101 00 00 900   1102 10 00 500 01 84,00 1003 00 10 000 01 0 110210 00 700   1003 00 20 000 03 58,00 1102 10 00 900   02 15'00 1103 11 30200 01 65,00 (3) 1003 00 80 000 03 58,00 1103 11 30 900   02 15,00 1103 11 50 200 01 65,00 (3) 10040000 200 - - H03 11 50400 - - 1103 11 50 900   1004 00 00 400   1103 11 90 200 01 65,00 (3) 1005 10 90 000   1103 11 90 800   (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 04 Tunisia, 05 Zones I, III b), VIII a), Cuba and Hungary. (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (3) No refund is granted when this product contains compressed meal. NB / The zones are - those defined in Commission Regulation (EEC) No 2145/92 (OJ No L 214, 30. 7. 1992, p. 20).